In an action to foreclose a mortgage, the defendants 200 Corbin Owners Corp. and Board of Managers of 200 Owner’s Corp. appeal from so much of an amended order of the Supreme Court, Kings County (M. Garson, J.), dated October 12, 2000, as, in effect, denied their application for an interim distribution of funds from the receiver’s account.
Ordered that on the Court’s own motion, the notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the amended order is affirmed insofar as appealed from, without costs or disbursements.
*498Contrary to the appellants’ contentions, the record is devoid of any evidence that the receiver appointed to serve in this foreclosure action was discharged. Therefore, as a fiduciary and officer of the court, the receiver remains obligated to act in accordance with the terms of the order appointing him receiver (see, Coronet Capital Co. v Spodek, 279 AD2d 600, 602). Moreover, the Supreme Court properly denied the appellants’ application for an interim distribution of the funds in the receiver’s account (see, RPAPL 1325; 1 Bergman, New York Mortgage Foreclosures § 10.23 [1]; CFSC Capital Corp. XXVII v Bachman Mech. Sheet Metal Co., 177 Misc 2d 652). Luciano, J.P., Townes, Crane and Prudenti, JJ., concur.